Citation Nr: 1421482	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  11-12 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada



THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for right shoulder strain, recurrent dislocation, status post operative repair with degenerative joint disease.

2.  Entitlement to a disability rating in excess of 10 percent for left shoulder degenerative arthritis.

3.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU), to include on an extraschedular basis.



REPRESENTATION

Appellant represented by:	Travis Barrick, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and P.R.P., chiropractor


ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to January 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

The Veteran requested a hearing before a Veterans Law Judge (VLJ) at the RO.  The Veteran testified before the undersigned VLJ at a March 2012 Travel Board hearing at the RO.  The hearing transcript is of record.

The Board notes that the Veteran submitted additional evidence in March 2012, including a brief from the Veteran's private representative and September 2011 private shoulder examination.  Waiver of RO jurisdiction was submitted by the Veteran.  Thus, a remand for the RO's initial consideration of this evidence is not required.  See 38 C.F.R. § 20.1304 (2013).

A review of the Virtual VA paperless claims processing system reveals the Veteran's Reno VA Medical Center (VAMC) treatment records from August 2011 to February 2012.  The Veterans Benefits Management System (VBMS) paperless claims system does not contain any additional documents pertinent to the present appeal.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's right shoulder strain, recurrent dislocation, status post operative repair with degenerative joint disease has been manifested by guarding of movement midway between the side and shoulder and by limitation of motion no worse than flexion to 115 degrees, abduction to 95 degrees, internal rotation to 10 degrees and external rotation to 30 degrees along with pain, atrophy, stiffness, decreased speed of motion and mild flare-ups.

2.  Throughout the appeal period, the Veteran's left shoulder degenerative arthritis has been manifested by limitation of motion no worse than flexion to 130 degrees, abduction to 110 degrees, internal rotation to 30 degrees and external rotation to 50 degrees along with pain, stiffness, weakness, incoordination, guarding, decreased speed of motion and moderate flare-ups.  The evidence shows that the Veteran's range of motion in his left shoulder has been functionally limited to his shoulder level.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for right shoulder strain, recurrent dislocation, status post operative repair with degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5202 (2013).

2.   The criteria for a rating of 20 percent, but no greater, for left shoulder degenerative arthritis have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5201.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  Appropriate notice was provided to the Veteran in a September 2009 letter.

As for the duty to assist, all of the Veteran's pertinent private and VA treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Additionally, the Veteran is in receipt of disability benefits from the Social Security Administration (SSA) and his SSA records have been obtained.  38 C.F.R. § 3.159 (c)(2).  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file.  

One VA examination has been secured in connection with the current claims.   When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008).  The Veteran's November 2009 VA shoulder examination is sufficient as the VA examiner considered the entire record, noted the history of the Veteran's bilateral shoulder disabilities, addressed relevant evidence, and provided medical information necessary to reach a decision.  VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4); see Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008).  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.


II.   Increased Ratings

The Veteran was previously granted service connection for right shoulder strain, recurrent dislocation, status post operative repair with degenerative joint disease and assigned a 20 percent disability rating from January 5, 1973, a zero percent disability rating from June 1, 1975 and a 30 percent disability rating from July 7, 2005, pursuant to DC 5202.  The Veteran was previously granted service connection for left shoulder degenerative arthritis and assigned a 20 percent disability rating from February 4, 2008, 100 percent rating under 38 C.F.R. § 4.30 from September 30, 2008, a 20 percent rating from November 1, 2008, a 100 percent rating under 38 C.F.R. § 4.30 from August 20, 2009, and a 10 percent rating from October 1, 2009, pursuant to DC 5201.  In September 2009, the RO received correspondence from the Veteran asserting that he is entitled to higher evaluations for his bilateral shoulder disabilities. 

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to a veteran).

In determining the degree of limitation of motion, several regulatory provisions are taken into consideration: the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the Veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  The effects of pain on use, functional loss, and incoordination were taken into account in assessing the range of motion of the Veteran's service-connected shoulder disabilities.

Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  As discussed below, the Board has found that staged ratings are not warranted in this claim.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In determining whether a claimed benefit is warranted, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Turning to the evidence of  record, the Veteran underwent left shoulder resurfacing arthroplasty surgery in September 2008 and left shoulder subacrominal decompression surgery in August 2009.   An August 2009 treatment note states that after his  left shoulder subacrominal decompression surgery, the Veteran has made good progress.  See Dr. R. A. E., Treatment Note, August 2009.  "His range of motion is quite good now approximately 80% rotation and elevation.  Strength is good."  Id.  Overall, the doctor found that the Veteran's left shoulder was doing "quite well."  Id.  

Beginning in October 2008, the Veteran attended twice weekly physical therapy for his bilateral shoulder conditions.  Treatment notes from November 2009 document the Veteran having issues with getting items out of high cabinets and across body reaching.  He noted left shoulder pain as a 2 on a scale of 0 to 10.  His left shoulder range of motion showed forward flexion to 163 degrees, with pain, abduction to 143 degrees, external rotation to 74 degrees and internal rotation to 35 degrees.  Overall, the physical therapist remarked that the Veteran's left shoulder range of motion was within functional limits, expect for his internal rotation.  The Veteran's right shoulder dysfunction was contributing to his limitations.  

The Veteran was afforded a VA examination in November 2009, wherein he stated that he was "getting range of motion back pretty well," in his left shoulder.  He has pain in his left shoulder every day.  Doing activities that require repetitive motion with his left arm causes more pain, such as wiping a table, putting on a seatbelt and parallel parking.  The Veteran lives alone and does all of his own chores, including cleaning, laundry and shopping.  Twice per month a housekeeper comes to mop floors, wash windows, clean blinds and scrub showers.  He mows his own small lawn, edges, trims the bushes and sweeps.  The Veteran has trouble opening jars with his left hand but can do so with his right hand.  He avoids certain activities involving lifting with the left arm, especially overhead, as this causes flare-ups.  The pain during flare-ups increases to a 5 out of 10 and lasts several hours.  The Veteran takes Celebrex a couple of times per week for his left shoulder pain.  Upon physical examination, the left shoulder showed stiffness, weakness, incoordination, and decreased speed of motion.  His left shoulder flare-ups moderately every two to three weeks for several hours.  There was no deformity, instability, giving way, episodes of dislocation or subluxation, locking, effusions or inflammation shown in the left shoulder.   The VA examiner did find that Veteran suffered from crepitus, pain at rest and guarding of movement in the left shoulder.  Upon range of motion testing, the Veteran's left shoulder had flexion to 160 degrees, abduction to 140 degrees, internal rotation to 30 degrees and external rotation to 50 degrees.  There was objective evidence of pain with active motion but no additional limitations after three repetitions of range of motion.  There was no joint ankylosis.  The VA examiner opined that the Veteran's left shoulder condition had significant effects on his usual occupation, creating problems with lifting, carrying, reaching and pain.  The pain in his left shoulder bothers him too much to type on a keyboard all day, repetitively reach for a phone and lift things off a printer.  Driving is difficult but possible.  The VA examiner found that if the Veteran's current employer was willing to make accommodations, such as providing a phone headset and putting the printer in an easy to reach location, he would likely be able to return to work.  However, the Veteran's left shoulder condition would prevent him from working a full day due to his limitations with typing.  There were also limits to the Veteran's activities of daily living due to his left shoulder disability, including chores, exercise, sports, recreation, travel, bathing, dressing, toileting, grooming and driving.

Regarding his right shoulder, the Veteran denied any recurrent dislocations since the 1970s.  His right shoulder has limited range of motion, specifically lifting things overhead.  Reaching with his right arm is not too bad if the movement is deliberate.  The Veteran has learned to work around his limited motion in the right shoulder.  Upon physical examination, the Veteran's right shoulder had pain, stiffness, decreased speed of joint motion and mild flare-ups every five to six months lasting a few hours at a time.  There was no deformity, instability, giving way, episodes of dislocation or subluxation since the 1970s, locking, effusions or inflammation.  The VA examiner found the Veteran had crepitus and abnormal motion in the right shoulder.  Specifically, the Veteran could not get his right hand across to the level of his left shoulder due to loss of range of motion in the right shoulder.  Upon range of motion testing, the Veteran's right shoulder had flexion to 115 degrees, abduction to 95 degrees, internal rotation to 10 degrees and external rotation to 30 degrees.  There was objective evidence of pain with active motion but no additional limitations after three repetitions of range of motion.  There was no joint ankylosis.  The VA examiner opined that functionally, the Veteran's right shoulder range of motion is about 50 percent of normal.  His right shoulder condition has significant effects on his usual occupation and creates problems with lifting, carrying and reaching.  There were also limits to the Veteran's activities of daily living due to his right shoulder disability, including chores, exercise, sports, recreation, travel, bathing, and dressing. 

Pursuant to the Veteran's claim for SSA disability benefits, in January 2010, he was afforded an independent medical evaluation.  The Veteran complained of a history of bilateral shoulder pain.  Currently his left shoulder hurts more than his right shoulder.  His last dislocation of the right shoulder was twenty years ago.  His shoulder pain is a 7 out of 10 on his worst day and a 1 to 2 out of 10 currently.  He has difficulty elevating his arms due to his shoulder pain and is unable to lift more than thirty pounds.  He also has difficulty with pushing more than pulling.  He reported pain and trace edema in his left shoulder, with no warmth, crepitus or joint instability.  Upon range of motion, the Veteran's left shoulder had forward elevation to 130 degrees, abduction to 120 degrees, internal rotation to 40 degrees and external rotation to 90 degrees.  His right shoulder had forward elevation to 130 degrees, abduction to 110 degrees, internal rotation to 40 degrees and external rotation to 90 degrees.  The Veteran had mild difficulty removing his coat due to his shoulder pain.  He drove his automatic truck fifteen minutes to the examination and reported no change in his shoulder pain upon arrival.  However, the Veteran stated that he would have experienced shoulder pain if he drove for over 30 minutes.  The examiner noted that the Veteran was able to elevate both arms quickly when covering each eye during his vision examination.

A January 2010 letter from Dr. M. R., states that the Veteran suffers from bilateral chronic shoulder pain and reduced mobility caused by degenerative arthritis.  He is unable to reach above his head and any regular movements of the shoulders causes pain, especially if he does any reaching.  The Veteran's shoulder pain has affected his ability to do simple daily tasks such as button his pants and comb his hair.  Given the Veteran's pain and limited range of motion in his bilateral shoulders, Dr. M. R. opined that Veteran would not be able to work a full-time job.

In July 2010, the SSA rendered a favorable disability opinion.  The Veteran's impairments for disability purposes included his bilateral shoulder conditions.  He experiences chronic shoulder pain and progressive weakening and stiffness.  The Veteran has times when his shoulders give out, catch and pop, leaving him with reduced mobility, an inability to reach above his head and pain.  SSA found the Veteran was unable to perform any past relevant work as it exceeds his residual functional capacity.  Overall, the Veteran was found to have been under a disability since September 27, 2008.

In September 2011, the Veteran underwent a private shoulder examination by P. R. P., a chiropractor.  The Veteran complained of difficulties with activities of daily living due to his bilateral shoulder conditions, including difficulties with buttoning his shirt, brushing his hair, showering, typing, lifting or reaching overhead, putting on and taking off a seatbelt, and a turning a steering wheel. He wakes up two to three times per night to reposition his shoulder.  He cannot play any sports like basketball, tennis and baseball.  Regarding the left shoulder, he has pain between 0 to 6 out of 10.  There is pain, stiffness, weakness, incoordination, decreased speed of joint motion and giving way in his left shoulder.  Upon range of motion testing, the Veteran's left shoulder had flexion to 155 degrees with pain, abduction to 110 degrees with pain, internal rotation to 40 degrees with pain and external rotation to 67 degrees.  Regarding the right shoulder, the examiner stated that the Veteran's right shoulder has become painful on use and must be regarded as seriously disabled.  Due to the Veteran's inability to use his right shoulder adequately, it has shown evidence of disuse with the presence of atrophy.  His right shoulder pain is between 0 to 6 out of 10.  The Veteran has not had a dislocation of his right shoulder for a number of decades because he self-limits his movements.  He takes Celebrex for pain once every two weeks.  There is pain, stiffness, decreased speed of joint motion and giving way in his right shoulder.  Upon physical examination, the Veteran was noted to be right hand dominant.  There was marked atrophy of the anterior aspect of the right shoulder versus the left shoulder.  Upon range of motion testing, the Veteran's right shoulder had flexion to 130 degrees with pain, abduction to 108 degrees with pain, internal rotation to 35 degrees with pain and external rotation to 70 degrees.  Overall, the examiner opined that the Veteran is unemployable due solely to his bilateral shoulder conditions.

In March 2012, the Veteran and  his chiropractor P. R. P., testified before the undersigned VLJ at the RO.  The chiropractor stated that X-rays of both of the Veteran's shoulders show significant arthritic changes and degeneration.
Additionally, during the September 2011 examination, all of the Veteran's shoulder motions were diminished and he was having a lot of pain, stiffness, and an inability to move his arms and shoulder in a normal fashion.  The chiropractor summarized the findings of atrophy in the Veteran's shoulder, indicating the Veteran's limitations in range of motion.  He also noted that although the Veteran has not had any episodes of shoulder dislocation since the 1970s, he self-limits his activities to prevent any possible dislocations.  He testified that the Veteran's bilateral shoulder conditions create an extreme limitation on his ability to be hired.  The Veteran testified about guarding his shoulder movements in an attempt to prevent any dislocations.  He also testified about his shoulder conditions negatively impacting his job as an automotive service writer.  Specifically, reaching for phones and items off the printer and typing all day caused him a lot of pain in both of his shoulders.  

The Board notes that the Veteran and his representative have made several statements regarding the inadequacy of the November 2009 VA shoulders examination.  See Hearing Transcript, March 2012, pgs. 3, 12.  However, there is nothing in the November 2009 VA examination report to indicate that it is unreliable.  The VA examiner's findings as to the Veteran's range of motion are similar to findings on later examinations, which would indicate the reliability of the examiner's testing.  Thus, despite the claims of the Veteran and his representative, the November 2009 VA examination is thorough and acceptable for rating purposes.  

Based on a review of the evidence, the Board finds that a rating in excess of 30 percent for the Veteran's service-connected right shoulder strain, recurrent dislocation, status post operative repair with degenerative joint disease is not warranted.  However, the Board finds that a rating of 20 percent, but no greater, for the Veteran's service-connected left shoulder degenerative arthritis is warranted.  



Right Shoulder Disability

The Veteran contends that he is entitled to a rating in excess of 30 percent for his service-connected right shoulder strain, recurrent dislocation, status post operative repair with degenerative joint disease due to the severity and frequency of his symptomatology.  The Veteran's service-connected disability is currently rated as 30 percent disabling under DC 5202, which evaluates impairment of the humerus.  As the Veteran is right hand dominant, ratings for the major arm apply.  Specifically, pursuant to DC 5202, an 80 percent rating is assigned when there is loss of head of the humerus (flail shoulder).  38 C.F.R. § 4.71a, DC 5202.  A 60 percent rating is assigned when there is nonunion of the humerus (false flail joint).  Id.  A 50 percent rating is assigned when there is fibrous union of the humerus.  Id.  A 30 percent rating is assigned when there is recurrent dislocation of the humerus at the scapulohumeral joint with frequent episodes and guarding of all arm movements or when there is malunion of the humerus with marked deformity.  Id.  A 20 percent rating is assigned when there is recurrent dislocation of the humerus at the scapulohumeral joint with infrequent episodes and guarding of movement only at shoulder level or when there is malunion of the humerus with moderate deformity.  Id.

Limitation of motion of the arm is rated under 38 C.F.R. § 4.71a, DC 5201.  Specifically, pursuant to DC 5201, a 40 percent rating is assigned when motion is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201.  A 30 percent rating is assigned when motion is limited to midway between side and shoulder level (45 degrees).  Id.  A 20 percent rating is assigned when motion is limited to the shoulder level.  Id.  

Throughout the appeal period, the evidence shows that the Veteran's range of motion in his right shoulder has been functionally limited to no more than midway between his side and shoulder.  38 C.F.R. § 4.71a, DC 5201.  The November 2009 VA examination found the Veteran's right shoulder had flexion to 115 degrees (normal is 180 degrees) and abduction to 95 degrees (normal is 180 degrees).  The January 2010 independent medical examination found the Veteran had right shoulder forward elevation to 130 degrees and abduction to 110 degrees.  The September 2011 private examiner noted that the Veteran's right shoulder had flexion to 130 degrees with pain and abduction to 108 degrees with pain.  The VA examiner opined that functionally, the Veteran's right shoulder range of motion is about 50 percent of normal.  The September 2011 private examiner noted that the Veteran has marked atrophy of the anterior aspect of the right shoulder. Additionally, the evidence shows that the Veteran experiences pain, atrophy, stiffness, decreased speed of joint motion, guarding and mild flare-ups in his right shoulder.  Thus, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40  and 4.45.  See DeLuca, 8 Vet. App. at 205-07.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  In evaluating the Veteran's claim under DeLuca, the Board notes that the Veteran's limits in range of motion, including as due to pain, atrophy, stiffness, guarding and decreased speed of joint motion, are contemplated by the 30 percent rating assigned herein.  There is insufficient evidence to support the grant of a disability rating higher than 30 percent based upon functional loss due to pain, atrophy, stiffness, guarding and decreased speed of joint motion.  The Board finds that even considering the Veteran's limitation of motion in his right shoulder to 115 degrees of flexion and 95 degrees of abduction, his pain on movement, atrophy, stiffness, guarding and decreased speed of joint motion, the affect of his right shoulder disability does not more nearly approximate motion limited to 25 degrees from the side.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, DCs 5201, 5202.  Therefore, a higher rating is not warranted.  38 C.F.R. §§ 4.40, 4.45; see DeLuca, 8 Vet. App. at 205-07.  

As discussed above, the Veteran is currently assigned a 30 percent rating under DC 5202, due to recurrent dislocation of the humerus at the scapulohumeral joint with frequent episodes and guarding of all arm movements.  The Board has considered whether the Veteran is entitled to a higher rating under any of the other diagnostic codes used for rating the shoulder, but finds that a rating in excess of 30 percent is not warranted.  Ankylosis of the scapulohumeral articulation has not been shown; thus, a rating under DC 5200 is not warranted.  The Veteran has not been shown to suffer from impairment of the clavicle or scapula, so a rating under DC 5203 is not warranted.  The Veteran  has been diagnosed with degenerative joint disease in his right shoulder.  Arthritis substantiated by X-ray findings is rated under the rating criteria for degenerative arthritis, DC 5003, which rates on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  As such, the Veteran's right shoulder degenerative joint disease would be rated under DC 5201, limitation of motion.  Range of motion has not been shown to be limited to 25 degrees from the side, so a rating in excess of 30 percent under DC 5201 is not warranted.  38 C.F.R. § 4.71a, DCs 5200, 5201, 5203 (2013).  

The Board acknowledges the Veteran's own lay assertions and those of his neighbors, coworkers and friends that his right shoulder disability warrants a higher rating.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, these lay opinions and observations alone cannot meet the burden imposed by the rating criteria with respect to determining the severity of his service-connected right shoulder disability.  See 38 C.F.R. § 4.71a. 

Accordingly, the Board concludes that the preponderance of the evidence is against a rating in excess of 30 percent for the Veteran's right shoulder strain, recurrent dislocation, status post operative repair with degenerative joint disease.  Therefore, the Veteran's claim for an evaluation in excess of 30 percent for this service-connected disability must be denied.  

Left Shoulder Disability

The Veteran contends that he is entitled to a rating in excess of 10 percent for his service-connected left shoulder degenerative arthritis due to the severity and frequency of his symptomatology.  The Veteran's service-connected disability is currently rated as 10 percent disabling under DC 5201, which evaluates limitation of motion of the arm.  As the Veteran is right hand dominant, ratings for the minor arm apply.  Specifically, pursuant to DC 5201, a 30 percent rating is assigned when motion is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201.  A 20 percent rating is assigned when motion is limited to midway between side and shoulder level (45 degrees).  Id.  A 20 percent rating is assigned when motion is limited to the shoulder level.  Id.  

Throughout the appeal period, the evidence shows that the Veteran's range of motion in his left shoulder has been functionally limited to his shoulder level.  38 C.F.R. § 4.71a, DC 5201.  The November 2009 VA examination found the Veteran's left shoulder had flexion to 160 degrees (normal is 180 degrees) and abduction to 140 degrees (normal is 180 degrees).  The January 2010 independent medical examination found the Veteran had left shoulder forward elevation to 130 degrees and abduction to 120 degrees.  The September 2011 private examiner noted that the Veteran's left shoulder had flexion to 155 degrees with pain and abduction to 110 degrees with pain.  Additionally, the evidence shows that the Veteran experiences pain, stiffness, weakness, incoordination, decreased speed of motion, guarding and moderate flare-ups in his left shoulder.  Thus, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40  and 4.45.  See DeLuca, 8 Vet. App. at 205-07.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  In evaluating the Veteran's claim under DeLuca, the Board finds that due to the Veteran's limitation of motion in his left shoulder to 110 degrees with pain, his pain on movement, weakness, and guarding, it is as likely as not that the affect of his left shoulder disability more nearly approximates motion limited to the shoulder level.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, DC 5201.  Therefore, a higher rating of 20 percent is warranted.  38 C.F.R. §§ 4.40, 4.45; see DeLuca, 8 Vet. App. at 205-07.  
The Board has determined that a rating in excess of 20 percent is not warranted for this disability as such rating requires limitation of motion to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201.  

The Board has considered whether the Veteran is entitled to a higher rating under any of the other diagnostic codes used for rating the shoulder, but finds that a rating in excess of 20 percent is not warranted.  Ankylosis of the scapulohumeral articulation has not been shown; thus, a rating under DC 5200 is not warranted.   The Veteran has not been shown to suffer from impairment of the humerus,  clavicle or scapula, so ratings under DC 5202 and 5203 are not warranted.  
Accordingly, the Board concludes that a rating of 20 percent, but no higher, is warranted for the Veteran's left shoulder disability.  

Extraschedular Consideration

During the appeal period, the Veteran's bilateral shoulder disabilities have been manifest by pain and some limited range of motion that impairs the Veteran's ability to lift objects above his head and reach for objects.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the shoulder provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, DC 5201.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability and pain on movement.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's bilateral shoulder disabilities because the rating criteria reasonably describe his disability level and symptomatology.  See Thun v. Peake, 22 Vet. App. 111 (2008).




ORDER

Entitlement to a disability rating in excess of 30 percent for right shoulder strain, recurrent dislocation, status post operative repair with degenerative joint disease is denied.

Entitlement to a disability rating of 20 percent, but no higher, for left shoulder degenerative arthritis is granted.


REMAND

The Veteran filed a claim for a TDIU in September 2009.  See Veteran's Application for Increased Compensation Based on Unemployability, September 2009.  TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow substantially gainful occupation as a result of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of a veteran.  38 C.F.R. §§ 3.341(a), 4.19.

The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Veteran is currently service connected for a right shoulder strain, recurrent dislocation, status post operative repair with degenerative joint disease, rated as 30 percent disabling, left shoulder degenerative arthritis, rated as 20 percent disabling, and a right shoulder scar, rated as 10 percent disabling.  While the Veteran's bilateral shoulder disabilities can be considered one disability and combined to create a 40 percent rating, the Veteran's overall combined rating is still less than the required 70 percent.  38 C.F.R. § 4.16(a).  Therefore, consideration of TDIU on a schedular basis is precluded.  Id.

Although the Veteran does not meet the criteria for a grant of TDIU on a schedular basis, the evidence of record suggests that it is possible that he may be entitled to such a grant on an extraschedular basis.  The Veteran worked as an automotive service writer continually from January 1988 to May 30, 2009.  See Veteran's Application for Increased Compensation Based on Unemployability, September 2009.  The Veteran was awarded SSA disability benefits, partly due to his bilateral shoulder conditions, in July 2010.  The Veteran's disability was found to have begun on September 27, 2008.  See SSA Disability Determination, July 2010.

The November 2009 VA examiner determined that the Veteran's service-connected bilateral shoulder conditions have significant effects on his usual occupation, creating problems with lifting, carrying, reaching and pain.  The pain in his left shoulder bothers him too much to type on a keyboard all day, repetitively reach for a phone and lift things off a printer.  Driving is difficult but possible.  The VA examiner found that if the Veteran's current employer was willing to make accommodations, such as providing a phone headset and putting the printer in an easy to reach location, he would likely be able to return to work.  However, the Veteran's left shoulder condition would prevent him from working a full day due to his limitations with typing.

A January 2010 letter from Dr. M. R., states that the Veteran suffers from bilateral chronic shoulder pain and reduced mobility caused by degenerative arthritis.  He is unable to reach above his head and any regular movements of the shoulders causes pain, especially if he does any reaching.  The Veteran's shoulder pain has affected his ability to do simple daily tasks such as button his pants and comb his hair.  Given the Veteran's pain and limited range of motion in his bilateral shoulders, Dr. M. R. opined that Veteran would not be able to work a full-time job.

In September 2011, the Veteran underwent a private shoulder examination by P. R. P., a chiropractor.  The Veteran complained of difficulties with activities of daily living due to his bilateral shoulder conditions, including difficulties with buttoning his shirts, brushing his hair, showering, typing, lifting or reaching overhead, putting on and taking off a seatbelt, and a turning a steering wheel.  The examiner stated that the Veteran's right shoulder has become painful on use and must be regarded as seriously disabled.  Overall, the examiner opined that the Veteran is unemployable due solely to his bilateral shoulder conditions.

As noted above, it is the policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service connected disability shall be rated totally disabled and that veterans who fail to meet the schedular criteria for a TDIU rating shall be considered for such a rating on an extra-schedular basis.  38 C.F.R. § 4.16(b).  The Board is precluded from awarding TDIU on an extra-schedular basis in the first instance, but must ensure that the claim is referred to the Director of VA's Compensation and Pension Service. Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Thus, the Board is required to remand the appeal so that it can be referred to the Director of Compensation and Pension Service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claim must be forwarded to the Director of Compensation and Pension Service for consideration of entitlement to a TDIU on an extraschedular basis in accordance with 38 C.F.R. § 4.16(b).

2.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


